Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered. 
Claim Objections
Claim 1 is objected. Claim 1 recites the limitation “a said” is believed to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 and 17 recite the limitation “wherein the minimum of one first multilayer PCB and the second multilayer PCB are glued together by a non-conductive layer enriched with adhesive” is indefinite. It is unclear how the first multilayer PCB and the second multilayer PCB are glued together by a non-conductive layer enriched with adhesive when “the second multilayer PCB directly abuts the first multilayer PCB”  as claimed in Claim 1 which all limitations of Claim 14 depends on.
Claim 17 recite  the limitation “wherein the minimum of one first multilayer PCB and the second multilayer PCB are glued together” is indefinite. It is unclear how the first multilayer PCB and the second multilayer PCB are glued together when “the second multilayer PCB directly abuts the first multilayer PCB”  as claimed in Claim 16 which all limitations of Claim 17depends on.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim (s) 1-2,5,7, 9-12,16,and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tannehill et al. (US 2018/0206347 A1 hereinafter Tannehill).
Regarding claim 1, Tannehill discloses a printed circuit board  (20A;Fig.2 and Fig.3) comprising: multiple electrically conductive layers (see 10A-10D;Fig.2) separated from each other by electrically non- conductive layers ( conductive layers are on the top and bottom surface of each insulating layer of 10A-10D), said multiple electrically conductive layers including at least one electrically conductive outer layer and multiple electrically conductive intermediate layers (see multiple conductive intermediate layers within 20A); at least one first electrically conductive through-connection (see 32;Fig.3)  between said electrically conductive outer layer(see bottom conductive layer below 10D) and said electrically conductive intermediate layer (see top conductive layer of 10C); the printed circuit board includes at least a first multilayer PCB (10C and 10D form a first PCB)  and a second multilayer PCB (10A and 10B form a second PCB), where the first multilayer PCB and the second multilayer PCB are connected to each other (10B joins 10C); the first multilayer PCB is formed from multiple electrically conductive layers including a first electrically conductive outer layer (see bottom conductive layer below 10D) and a first electrically conductive intermediate layer (see top conductive layer of 10C), and multiple electrically non-conductive layers (see two non-conductive layers 12 between 10C and 10D); and the second multilayer PCB (10A and 10B) is formed from multiple electrically conductive layers including a second electrically conductive outer layer (see top electrically conductive layer of 10A)  and a second electrically conductive intermediate layer(see bottom electrically conductive layer of 10B), and at least one electrically non-conductive layer (see 12 in 10A and 10B), wherein the first electrically conductive through-connection between the first electrically conductive outer layer and the second electrically conductive outer layer is formed by one of the multilayer PCBs (see 18 and 32 formed in 10C and 10D), HB: 4821-0414-6386.13Application of: Ralf Stanzmann Serial No.: 16/335,027 Amendment wherein the first electrically conductive through-connection of the first multilayer PCB is sealed on one side by the second multilayer PCB ( see 18 and 32 sealed by 12 of 10B ;Fig.3) such that the second electrically conductive intermediate layer of the second multilayer PCB directly abuts the first multilayer PCB ( bottom conductive layer of 10B directly abuts top conductive layer of 10C;Fig.2). 
Regarding claim 2, Tannehill discloses wherein the second multilayer PCB is formed from multiple electrically conductive layers and from multiple electrically non-conductive layers (see conductive layers and insulating layers 12 in 10A and 10B;Fig.2).  
 
Regarding claim 5, Tannehill discloses wherein the first electrically conductive through-connection is arranged in the first multilayer PCB (see 32 within 10C and 10D), where the second multilayer PCB in connection with the first electrically conductive through- connection of the first multilayer PCB has at least one second electrically conductive through-connection (see through hole connection 32 going through 10A-10D; Fig.2 and Fig.3).  
 
Regarding claim 7, Tannehill discloses wherein the first electrically conductive through-connection (see blind via 50 in Fig.8) is covered on the outer side of the first multilayer PCB by an electrically conductive layer as a cover (see conductive layer 80 covering through hole 50;Fig.8).  
Regarding claim 9, Tannehill discloses wherein the first electrically conductive through-connection is formed by drilling (see claim 31) through the first multilayer PCB, into which an electrically conductive sleeve is inserted or formed through electroplating (see Fig.2 and Fig.3; para 0053).  
Regarding claim 10, Tannehill discloses wherein the electrically conductive sleeve (32) is filled with a filler material (50;Fig.6).  
Regarding claim 11, Tannehill discloses wherein an electrically conductive cover (80), which is essentially flat (see flat portion of 80 below 50), is put on the electrically conductive sleeve sealed with filler material (see Fig.8).  
Regarding claim 12, Tannehill discloses wherein the electrically conductive cover is put on the filler material such that electronic components are directly mounted (see Fig.8).
Regarding claim 16, Tannehill discloses a method for manufacturing a printed circuit board with multiple electrically conductive layers (see conductive layers in10A-10D) which are separated from each other by electrically non- conductive layers (12), comprising the steps of: providing at least one electrically conductive outer layer (bottom conductive layer of 10D) and multiple electrically conductive intermediate layers (see conductive layers within 20A); providing at least one first electrically conductive through-connection (see 22C;Fig.3) between an electrically conductive outer layer and an electrically conductive intermediate layer, providing at least a first multilayer PCB (10C and 10D) and a second multilayer PCB (10A and 10B), where the first multilayer PCB and the second multilayer PCB are connected to each other (see Fig.2 and Fig.3); HB: 4821-0414-6386.16Application of: Ralf Stanzmann Serial No.: 16/335,027Amendment forming the first multilayer PCB from multiple electrically conductive layers including a first electrically conductive outer layer (see bottom of 10D) and a first electrically conductive intermediate layer (see top of 10C), and multiple electrically non-conductive layers (see 12); and forming the second multilayer PCB  from multiple electrically conductive 
Regarding claim 18, Tannehill discloses further comprising providing a second electrically conductive through-connection between a first outer surface of the printed circuit board and a second outer surface of the printed circuit board (see 22Ain Fig.3).
Regarding claim 19, Tannehill discloses a third electrically conductive through-connection between a first outer surface of the printed circuit board and a second outer surface of the printed circuit board (see 22A in Fig.3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannehill et al. (US 2018/0206347 A1 hereinafter Tannehill) as applied to claim 1 above, and further in view of Hsu (US 9089082 B2) and in view of Yamano (US 7732712 B2).

Regarding claim 8, Tannehill discloses an electrically conductive layer for the cover (80)  
Tannehil is silent with respect to the electrically conductive layer is a copper layer with a solder mask.
Hsu discloses electrically conductive cover layer (22; Fig.8) is a copper layer (col.4: line 36-54).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the copper material as taught by Hsu with the conductive cover layer of Tannehill in order to provide an electrical connection on a printed circuit board with superior electrical conductivity.
	Yamano discloses a electrically conductive layer having a solder mask covering it (see 117 covering conductive layer 116b;Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to provide a solder mask ash shown by Yamano to cover the electrical conductive layer of Tannehill in order to make solder connections to electrical connection nodes on the surface of the printed circuit board without having the solder joining together and causing a short circuit between nodes.
Claim (s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannehill et al. (US 2018/0206347 A1 hereinafter Tannehill) as applied to claim 1 above, and further in view of Curcio (US 6452117 B2).
Regarding claim 13, Tannehill fails to specifically disclose wherein the filler material is a filler material enriched with an adhesive.  
Curcio discloses a filler material (162) enriched with an adhesive (162 is a liquid conductive epoxy).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Curcio to modify the filling material of Tannehill in order to increase conductivity and make stronger electrical connections between electric conductive layers.

Claim (s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tannehill et al. (US 2018/0206347 A1 hereinafter Tannehill) as applied to claim 1 and 16above, and in view of Shinada et al. (US 2009/0007425 A1 hereinafter Shinada).
Regarding claim 14, Tannehill fails to specifically disclose wherein the minimum of one first multilayer PCB and the second multilayer PCB are glued together by a non-conductive layer enriched with adhesive.
Shinada discloses wherein the minimum of one first multilayer PCB (1: Fig.7) and the second multilayer PCB (2; Fig.7) are glued together by a non-conductive layer enriched with adhesive (4; Fig,7),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shinada with the first and second printed circuit board of Tannehill in order to effectively join two printed circuit boards together that can sustain warping and delamination.
 . Regarding claim 17, Tannehill fails to specifically disclose wherein the minimum of one first multilayer PCB and the second multilayer PCB are glued together.
Shinada discloses wherein the minimum of one first multilayer PCB (1: Fig.7) and the second multilayer PCB (2; Fig.7) are glued together (see 4 joining 1 and 2; Fig,7),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shinada with the first and second printed circuit board of Tannehill in order to effectively join two printed circuit boards together that can sustain warping and delamination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached at (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848